Appeal by the defendant from a judgment of the County Court, Dutchess County (Hillery, J.), rendered July 26, 1985, convicting him of attempted sodomy in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the complainant’s testimony was inconsistent with a pretrial statement made by her, and that, therefore, his guilt of attempted sodomy in the first degree was not proven. Viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find it was legally sufficient to establish the defendant’s guilt. *686Further, this court will not lightly substitute its judgment for that of the jury unless clearly unsupported by the record (see, People v Bauer, 113 AD2d 543, lv denied 67 NY2d 648, 880). The jury considered the pretrial statement, and, nevertheless, credited the complainant’s testimony. Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have examined the defendant’s remaining contentions, including those in his supplemental pro se brief, and find them to be either unpreserved for appellate review or without merit. Mollen, P. J., Mangano, Rubin and Sullivan, JJ., concur.